Citation Nr: 9933335	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  94-42 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Determination of an initial rating for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1993 rating decision of the 
Department of Veterans Affairs (VA), Regional Office in 
Detroit, Michigan (RO) which denied the veteran's claim for 
an evaluation in excess of 30 percent for PTSD.  The Board, 
in a July 18, 1996 decision, granted an increased evaluation 
for PTSD to 50 percent.  The veteran appealed that decision 
to the then United States Court of Veterans Appeals, now the 
United States Court of Appeals for Veterans Claims (Court.)  
In February 1997, the Court granted the Secretary's motion 
for remand and vacated the Board's decision of July 18, 1996.  
The case was remanded for further development, readjudication 
and disposition in accordance with the Court's order.  [redacted].  In 
January 1998, and again in October 1998, the Board remanded 
the case to the RO for further development, readjudication 
and disposition in accordance with the Court's order.  The 
case has been returned to the Board for appellate review.


FINDING OF FACT

The veteran's disability picture due to PTSD more closely 
approximates totally incapacitating psychoneurotic symptoms 
with demonstrable inability to obtain or retain employment, 
with the attitudes of all contacts except the most intimate 
being so adversely affected as to result in virtual isolation 
in the community, than it approximates severe impairment in 
his ability to establish and maintain effective or favorable 
relationships with people, and severe impairment in the 
ability to obtain or retain employment.




CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.125-4.130 and Part 4, Diagnostic 
Code 9411 (1996) and (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, an appeal 
from the initial assignment of a disability rating requires 
consideration of the entire time period involved and 
contemplates staged ratings, where warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  After reviewing the record, 
the Board finds that no further action is necessary to meet 
the duty to assist the veteran with the development of 
evidence in connection with his claim.  38 U.S.C.A. 
§ 5107(a). 

Service connection for PTSD was granted by the RO in October 
1993.  The RO initially assigned a 30 percent evaluation, 
effective May 1993.  Following an appeal to the Board, the 
evaluation for PTSD was increased to 50 percent in July 1996, 
effective May 1993. 

VA medical center (VAMC) hospitalization records from April 
1993 showed that the veteran was admitted with complaints of 
depression following his divorce and the recent death of his 
father and uncle, the hospitalization of his mother, and the 
loss of his job and apartment.  The report noted that the 
veteran denied any suicidal or homicidal ideation and that he 
still had "hope for the future."  He was described as 
cooperative and alert, his speech was spontaneous and 
coherent and his thoughts organized.  He denied any auditory 
or visual hallucinations and on his discharge he described 
his mood as 8 on a scale from 0 to 10.  

A July 1993 VA examination report contained similar findings.  
The veteran was described as cooperative, fully oriented, and 
he denied any hallucinations or paranoia.  His nightmares 
were described as less severe than previously.  The examiner 
did, however, note a history of suicide attempts.  The 
veteran's  Global Assessment of Functioning (GAF) score was 
given as 60-70.

At the veteran's hearing in November 1994 he testified that 
he suffered from nightmares, that he was jumpy and that 
exploding fireworks or automobile engines backfiring alarmed 
him.  He was unemployed and stated he had last worked in 
1992.  He said he had lost the desire to work and that he 
spent his days reading, but he found he would often lose his 
concentration and would have to go back and start again.  He 
asserted he lived alone, that he had no friends, no social 
relations, and no family contacts.  

The veteran submitted two letters from his treating 
physicians at the VAMC.  One letter, signed by the Chief of 
Psychology, stated that the veteran's PTSD profoundly 
interfered with his employability and seriously impaired his 
capability for interpersonal relationships.  The second 
letter stated that the veteran was unable to function and 
work due to his PTSD.  

The veteran was given another VA psychiatric examination in 
January 1995.  He was still not working, living alone, and 
suffering from nightmares and flashbacks.  He was described 
as cooperative with no hallucinations or delusions.  He had 
had thoughts of suicide and was suffering from depression and 
survivors guilt.  His GAF score was 50-60. 

The veteran was readmitted to the VAMC from August to 
September 1995 for previously scheduled participation in a 
PTSD R-track program.  Treatment records showed that on 
admission he described his mood as 4 on a scale from 1 to 10, 
his speech was coherent and his thinking appeared logical.  
His GAF score was 55.  Although his attention level appeared 
appropriate, he complained of forgetfulness and impaired 
concentration.  The records revealed that there was no 
evidence of psychosis and he denied suicidal or homicidal 
ideation.  The veteran "expressed his goal as wanting to 
work on a relationship with his son."  During the course of 
treatment he was fully participatory in the activities and 
group sessions and towards the end of the program his anger 
appeared to diminish.  The record stated that "he appears to 
have made consistent effort and acknowledged that he is more 
willing to look at what is good and to direct his efforts to 
improving his own life" and concluded that "[o]verall, the 
progress seemed greater than expected."  

The veteran was readmitted to the VAMC from April to May 1996 
for previously scheduled participation in a PTSD S-track 
program.  He complained of nightmares, anxiety, and 
hyperstartle response.  He also indicated having difficulty 
sleeping and flashbacks.  He was noted to be alert, and 
denied homicidal or suicidal ideation.  His GAF upon 
discharge was 60.

The veteran returned in October 1996 for previously scheduled 
participation in a PTSD E-track program.  He complained of 
isolating himself, sleep disturbance, depression with loss of 
appetite, flashbacks and nightmares, and that symptoms had 
increased in the past five months.  He also reported an 18 lb 
weight-loss.  He was observed to have good grooming and 
hygiene, his speech was coherent, his affect was constricted, 
his mood was dysphoric and anxious, there was no suicidal or 
homicidal ideation, no thought disorder, he was oriented in 
three spheres, and his insight and judgment were fair.  
During the treatment program, the veteran attended therapy 
sessions and was an active participant.  The records noted 
that he lived in an apartment with an abusive roommate and 
that he wanted to relocate and live with his son.  The 
veteran's symptoms of nightmares, startle response, poor 
appetite and social withdrawal persisted, but he was noted to 
have nevertheless benefited from his hospital stay, with 
improved affect and insight.  His GAF was 60.

In December 1997, the veteran returned for additional 
treatment, initially in the substance abuse treatment 
program.  Following successful completion of that program, he 
was then transferred to the R track PTSD program.  It is 
unclear from the treatment records whether this was for 
scheduled treatment or for an exacerbation of symptoms.  He 
complained of nightmares, flashbacks, social isolation, 
dysthymia, sleep disturbance, anger and increased arousal.  
He was described as alert, oriented, his mood was anxious and 
dysphoric, his speech was coherent, and he evidenced no 
psychosis or suicidal or homicidal ideation.  His GAF was 50.  
He successfully completed the program and actively 
participated in group and individual therapy sessions, 
"gaining insight," according to the discharge summary 
report.  

The veteran returned in October 1998 for previously scheduled 
participation in a PTSD C-track program.  He complained of 
being nervous, "somewhat paranoid, with negative suicidal or 
homicidal thoughts."  He was anxious, irritable and nervous, 
his mood was depressed, but there was no evidence of 
hallucinations or delusions.  He gave a history of recurrent 
nightmares and the treatment records noted that he recently 
had felt like drinking heavily again, that he felt "unable 
to adjust outside," and that he would lose his temper 
easily.  His GAF was 50.  He was noted to be living with his 
girlfriend.  The treatment records reported that upon 
completion of the program, he had gained the maximum hospital 
benefit.  

A Social and Industrial Survey was conducted in January 1999.  
The examiner questioned the veteran, his live-in girlfriend, 
her mother and brother, who lived in the same mobile park as 
the veteran and who knew him, and the veteran's son.  They 
all felt that the veteran was unable to work due to his 
psychiatric condition.  The veteran's girlfriend and her 
mother reported that the veteran tended to avoid crowds and 
other people.  On the other hand, they also indicated that 
the veteran had gone on a camping trip with a friend, and 
would go to restaurants with others, although he would insist 
on sitting so that the door was always visible, and would 
often leave in the middle of the meal and go sit in the car 
"until everybody else is ready to leave."

The veteran's son reported that the veteran only contacted 
him sporadically, that they did not get together as often as 
he would like, and that the veteran was "depressed a lot."  
The veteran had worked from 1972 to 1989 as a truck driver, a 
job that suited him as he was able to work alone.  He had 
held two more jobs, the last in 1992, and had been fired from 
both because of his belligerent attitude.  The Field Examiner 
concluded:  

From what could be observed this veteran 
has great difficulty in completing tasks 
as he often becomes angry and frustrated 
while performing them.  He becomes 
nervous when in groups of people.  His 
sleeping patterns are unusual to say the 
least.  Because of his difficulty in 
completing tasks, his inability to relate 
to coworkers, and his inability to keep a 
regular schedule, this veteran does not 
appear able to maintain gainful 
employment.

A March 1999 VA psychiatric examination report noted that the 
veteran complained of having great difficulty being around 
people because he felt paranoid and felt that people were 
talking about him.  He also complained of high vigilance and 
increased startle response to sudden loud noises, and that 
helicopters flying overhead would cause flashbacks.  He 
reported feeling nervous and restless, and was observed to be 
pacing the corridor prior to the interview.  He also reported 
having dreams and nightmares of Vietnam and indicated that 
these would affect his sleep, but he was currently sleeping 
well with medication.  He was able to talk about the death of 
a friend in service without breaking down, where he 
previously had great difficulty recalling the event.

The veteran reported that he had no friends, that he was a 
"loner," and preferred solitary pursuits, and that he spent 
most of the day watching television or on his personal 
computer.  He was observed to be neatly dressed in clean 
clothes, he was alert and oriented, his mood was anxious, his 
thought processes were goal directed, he had no delusional 
beliefs, and no hallucinations, but he did have nightmares 
and flashbacks.  His GAF was 51, which the examiner stated 
was based on moderate to moderately severe psychological 
symptoms and occupational and social impairment.  

The veteran was admitted to the R track PTSD program in March 
1999.  It is unclear from the treatment records whether this 
was for scheduled treatment or for an exacerbation of 
symptoms.  He complained of a "relapse into PTSD symptoms 
particularly nightmares and high anxiety," as well as 
impaired sleep and intrusive thoughts.  His GAF was 50.  The 
treatment records noted that, while the veteran's family was 
not involved in his treatment, they were supportive, in 
particular the veteran's son.  The veteran was described as 
having "difficulty adjusting outside."  He denied 
hallucinations or harmful thoughts.  During the course of 
treatment, the veteran was cooperative, responsive, and 
participated in his treatment program, at the end of which he 
"seemed to have done well," according to his treatment 
records.  

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Under the regulations in effect when the appeal arose, a 50 
percent evaluation for PTSD is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  The next higher rating of 70 percent 
is for application when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired; the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  The highest rating 
of 100 percent is for application when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code (DC) 9411 (1996).

By regulatory amendment effective November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating psychiatric disorders, including dysthymic 
disorder, as set forth at 61 Fed. Reg. 52695-52702 (1996) 
(codified at 38 C.F.R. §§ 4.125-4.130).  The July 1996 Board 
decision was based on the laws extant at the time.  Where the 
law or regulations change while a case is pending, however, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  In February 1997, the Court 
vacated the Board's July 1996 decision, and remanded for 
further development, readjudication and disposition in 
accordance with the provisions of Karnas.  [redacted].  Both the old and 
the new criteria for rating PTSD must therefore be 
considered.  However, this change in the regulations does not 
apply prior to November 7, 1996.  Rhodan v. West, 12 Vet. 
App. 55 (1998).

Under the version of Diagnostic Code 9411 effective November 
7, 1996, a 50 percent rating is warranted where the disorder 
manifests occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name. 

Following a careful review of all the evidence, and in view 
of the two November 1994 psychiatric opinions and the recent 
Social and Industrial Survey that all indicated that the 
veteran's psychiatric disability prevented him from working, 
and the frequent periods of psychiatric hospitalization, the 
Board finds that the veteran's disability picture due to PTSD 
more closely approximates totally incapacitating 
psychoneurotic symptoms with demonstrable inability to obtain 
or retain employment, with the attitudes of all contacts 
except the most intimate being so adversely affected as to 
result in virtual isolation in the community, than it 
approximates severe impairment in his ability to establish 
and maintain effective or favorable relationships with 
people, and severe impairment in the ability to obtain or 
retain employment.  Therefore, the Board finds that a 100 
percent evaluation is warranted for PTSD under the old 
criteria.  










ORDER

Subject to the rules and regulations governing the award of 
benefits, a 100 percent evaluation for PTSD is granted.





		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

